898 F.2d 481
134 L.R.R.M. (BNA) 2088, 115 Lab.Cas.  P 10,002
RAILWAY LABOR EXECUTIVES' ASSOCIATION, et al., Plaintiffs-Appellants,v.CITY OF GALVESTON, TEXAS, acting By and Through the BOARD ofTRUSTEES of the GALVESTON WHARVES, Defendants-Appellees.
No. 90-2070.
United States Court of Appeals,Fifth Circuit.
April 18, 1990.

John O.B. Clarke, Jr., Elizabeth A. Nadeau, Highsaw, Mahoney & Clarke, Washington, D.C., Marc A. Zito, Jones & Granger, Houston, Tex., for plaintiffs-appellants.
Benjamin R. Powel, McCleod, Alexander, Powel & Apffel, Galveston, Tex., Arthur L. Dent, III, Houston, Tex., for City of Galveston.
Devin J. Dowd, Frank Dengelesi, Slover & Loftus, Washington, D.C., for Galveston Ry.
Richard T. Conway, Shea & Gardner, Washington, D.C., for amicus curiae National Ry. Labor Conference.
Appeal from the United States District Court for the Southern District of Texas.
Before RUBIN, POLITZ, and DUHE, Circuit Judges.
ALVIN B. RUBIN, Circuit Judge:


1
Because the pendency of the interlocutory appeal from the district court's judgment denying the preliminary injunction did not divest the district court of jurisdiction to proceed with other aspects of the case,1 that court did not act improperly in considering the plaintiff's petition for a permanent injunction.  For the reasons given in Railway Labor Executives' Association v. City of Galveston, 897 F.2d 164 (5th Cir.1990), we affirm the district court's judgment denying that petition.



1
 See Fed.R.Civ.P. 62(c);  Plaquemines Parish Comm'n Council v. United States, 416 F.2d 952, 954 (5th Cir.1969);  11 C. Wright & A. Miller, Federal Practice & Procedure Sec. 2962, at 631-32 (1973)